                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:18-CR-00140-RJC-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )                   ORDER
 v.                                              )
                                                 )
 QUINTON OSHUMOND LITTLEJOHN,                    )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on “Defendant Littlejohn’s Motion for Issuance of

Subpoenas at Government Expense” (Doc. 44) filed January 29, 2019. For the reasons set forth

therein, the Motion will be granted.


       Pursuant to the Federal Rules of Criminal Procedure, Defendant QUINTON OSHUMOND

LITTTLEJOHN, by and through counsel of record, Roderick M. Wright, Jr., petitioned this Court

for an order directing the U.S. Marshals Service to serve trial Subpoenas on the following defense

witnesses:


       Dr. Maher “Max” Noureddine, PhD, MS, D-ABC
       ForensiGen,LLC
       5687 Wolf Ridge Court
       Oak Ridge, North Carolina 27310
       (336) 411-0221

       Dana M. Way, B.S., Forensic Scientist/Chemist
       3rd Degree Investigations, Inc.
       205 S. Country Club Drive
       Oxford, North Carolina 27565
       (919) 427-5592
       Detective Melissa R. Cicio (#4619) Gang Unit
       Charlotte-Mecklenburg Police Department
       601 E. Trade Street
       Charlotte, North Carolina 28202
       (704) 336-7600

       Officer Brendan P. Kennedy (#5234) CMPD Metro Division
       Charlotte-Mecklenburg Police Department
       601 E. Trade Street
       Charlotte, North Carolina 28202
       (704) 336-7600

       Detective Seth R. Adcox (#4225) Gang Unit
       Charlotte-Mecklenburg Police Department
       601 E. Trade Street
       Charlotte, North Carolina 28202
       (704) 336-7600

       Detective William C. Hastings (#2232) Gang Unit
       Charlotte-Mecklenburg Police Department
       601 E. Trade Street
       Charlotte, North Carolina 28202
       (704) 336-7600


       THEREFORE, IT IS HEREBY ORDERED that the Subpoenas attached to the Motion

be issued, and that the process costs, travel expenses and witness fees for these witnesses to appear

at Defendant’s trial shall be paid as if subpoenaed on behalf of the Government, the Court being

satisfied that Defendant is financially unable to pay the fees and expenses of these witnesses, and

that the presence of these witnesses is necessary for an adequate defense. Once the Subpoenas

have been served, the U.S. Marshal shall return confirmed copies of the certificates of service to

the Court, which shall be filed under seal.


       SO ORDERED.
                                      Signed: January 30, 2019
